         Case 0:21-mj-06312-AOV Document 2 Entered on FLSD Docket 05/12/2021 Page 1 of 1
                                         COURT M INUTES/ORDER
                         United States M agistrate Judge Alicia 0 .Valle
                                 courtroom 310                                     Date:5/12/2021 Time:11:00a.m.
Defendant: Garry Laforest                       J#:               Case #: 21-6312-A0V

AUSA:DonChase(Duty)                                       Attorney:           t.        ua ;K-pn
                           l o MNI
Violation: Conspiracyto Com m itW lre Fraud
Proceeding:InitialAppearance-Rule40/5 Removal       CJA Appt:
Bond/PTD Held:. es E No           Recommended Bond:
BondSetat:              ..                      l                       Co-signedby:3                         Lul
 C             œ' ttok $n cx u
         Surrenderand/ordo notobtain passports/traveldocs                     Language: English
 C Reportto PTSas directed/or       x'saweek/month by                         Disposition:
   phone:       x'saweek/monthinperson
 r       Random urine testing by PretrialServices
   Treatm entasdeemed necessary                                                             ï                     .

 C Refrainfrom excessive use ofalcohol                                                                    *

 f- Participatein mentalhealth assessm ent& treatment                                                                     .
 C M                                                        %                                       '
          aintainorseekfull-time-emnloyment/education% RGrx'
                                                           rq
                                                            '
                                                            k
                                                             o                                                                .
 r- Nocontactwithvictims/witnesses                         K à l4 4                 .           M                     .       .
 r-       o firearm s                                                                                     .
 C       Notto encum berproperty                                                                                      .
 C- M ay notvisittransportation establishm ents
          omeConfinement/ElectronicMonitoringand/orG G
 C
         curfew              pmto            am,paidbyD                             -   .

         Allow ances:M ediralnqeds,court appearances,attorney visits,
         religious,em ploym ent
 r- Travelextendedto:                        Wk           QtM
                                                            .       1
     .
         Other:                      '   .                                -
NEXT COURT APPEARANCE        Date:              Tim e:            Judge:                                Place:
Report RE Counsel:
PTD/Bond Hearing:
Prelim/ArraignorRemoval:
Status Conference RE:
D.A.R.h '
        .q%'
           .U                                                                 Timeincourt. .ro
                                                                                             -s ppu.          ,


  CHECKIFAPPLICABLE:          Forthereasonsstated bycounselfortheDefendantand flndingthatthe endsofjustice served by
  grantingtheoretenusm otion forcontinuanceto hlrecounseloutweigh the bestInterestsofthepublic& the Defendantin a
  SpeedyTrial,theCourtfindsthatthe periodoftim efrom today,through and including             ,shallbedeem ed
  excludableinaccordancew iththe provisionsofthe SpeedyTrialAct,18 USC 3161 etseq..
